Citation Nr: 0530198	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-44 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right eye injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The veteran's right eye disability is manifest by blindness 
with only light perception; the nonservice-connected left eye 
has corrected visual acuity of 20/40 or better.  

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for residuals of an injury to the right eye have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.79, 4.84a, Diagnostic Code 6070 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a September 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Private medical records and VA records have been 
obtained.  The veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  The Court has held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  However, the Court later determined the 
above rule is inapplicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Arguably, the veteran's August 2003 statement 
which the RO construed as a claim for increase could be 
considered a notice of disagreement with the initial rating 
assigned by the RO in the November 2002 rating decision.  See 
38 C.F.R. § 20.302 (2005).  Thus, the Board has considered 
the veteran's claim in light of this fact.  

The veteran is service-connected for residuals of a right eye 
injury.  He has been assigned a 30 percent rating under 
Diagnostic Code 6070.  He has also been assigned special 
monthly compensation based on loss of use of this eye.  The 
veteran maintains that a higher rating is warranted as he is 
blind in his right eye.  

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combination of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  A 
veteran's eye must have only light perception to be 
considered blind.  See 38 C.F.R. § 3.350(a)(4).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.

Blindness in one eye, having light perception only and vision 
in the other eye of 20/40  warrants a 30 percent rating. 38 
C.F.R. § 4.84a, Diagnostic Code 6070.  Blindness in one eye, 
having light perception only and vision in the other eye of 
20/50 warrants a 40 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Code 6069.  

The veteran is service-connected for right eye disability.  
The left eye is not service-connected.  

In July 2003, the veteran underwent a private eye 
examination.  Visual acuity testing revealed that the veteran 
only had light perception in his right eye.  His corrected 
visual acuity was 20/30 in the left eye.  

September 2003 VA medical records reveal that the veteran had 
an island of light perception in his right eye.  His 
uncorrected vision in the left eye was 20/70.  

Thereafter, in October 2003, the veteran was afforded a VA 
examination.  The examiner noted that the veteran had no 
vision in his right eye when he looked straight ahead, but he 
did have an island of light perception and hand motion in the 
inferotemporal quadrant.  His uncorrected visual acuity in 
the right eye was hand motion and light perception in an 
inferior temporal island; in the left eye, it was 20/70.  His 
best corrected visual acuity at a distance was 20/25 at a 
distance and 20/40 at near.  The examiner stated that he was 
able to confirm that the right eye had a choroidal rupture as 
noted in his history and the veteran appeared to have an 
island of vision showing light perception and hand motion in 
the inferotemporal quadrant of the right eye.  The left eye 
was showing lenticular changes and normal vision with 
refractive error.  The examiner opined that the veteran was 
blind in the right eye, as he had only minimal light 
perception, as indicated.  

The veteran states that he is blind in his right eye.  He is 
competent to make the statement that he cannot see out of his 
right eye.  The competent medical evidence supports a finding 
that he has blindness in his right eye with only light 
perception.  His corrected vision in his left eye is 20/25 at 
a distance and 20/40 at near.  Thus, he has been properly 
rated as 30 percent disabled under Diagnostic Code 6070.  In 
order for a higher rating to be warranted, his corrected 
vision in his left eye would need to be 20/50.  It is not.  
The veteran's left eye vision has not been shown to be 20/50 
or worse.  There is no other appropriate code providing a 
higher rating in this case.  

The Board recognizes that the veteran's right eye injury has 
resulted in significant disability.  However, the Board is 
bound by the appropriate rating criteria.  The veteran does 
not meet the criteria for an increased rating.  Accordingly, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).




ORDER

A rating in excess of 30 percent for residuals of right eye 
injury is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


